Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 21, 2021

                                      No. 04-21-00073-CV

                                     St. Mary's HALL, Inc.,
                                           Appellant

                                                v.

                                      Gabriella GARCIA,
                                           Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-CI-11569
                          Honorable Rosie Alvarado, Judge Presiding


                                         ORDER

        After we granted Appellee’s first motion for an extension of time to file the brief, we set
it due on June 21, 2021. See TEX. R. APP. P. 38.6(b). Before the once-extended due date,
Appellee filed an unopposed second motion for a thirty-day extension of time to file the brief,
until July 21, 2021. See id. R. 10.5(b).
       Appellee’s motion is GRANTED. Appellee’s brief is due on July 21, 2021.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of June, 2021.


                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court